Citation Nr: 1550381	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-47 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of educational assistance benefits under Chapter 30, Title 38 of the United States Code (Montgomery GI Bill; MGIB) for fees related to License and Certification (LAC) test administered in 2007 (Real Estate Salesperson license).  


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran had continuous honorable active duty dated from May 1993 to May 1998; with additional active service dated from May 1998 to July 2000 ending in a general discharge under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  The RO denied entitlement to reimbursement for LAC fees for the Veteran's Real Estate Salesperson license examination in the state of Florida.   

In July 2011, the Veteran's claim was remanded for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

It appears that the Veteran has again requested an extension of his delimiting date for MGIB benefits in a June 2015 statement, but has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran took his Real Estate Salesperson examination prior to April 8, 2009.   

2.  The Veteran filed an application for VA educational assistance benefits under Chapter 30 of Title 38 of the United States Code for reimbursement of payment for LAC testing fees on April 8, 2010. 


CONCLUSION OF LAW

The criteria for reimbursement of payment for LAC testing fee under Chapter 30, Title 38, United States Code, for a Real Estate Salesperson examination taken prior to April 8, 2009, are not met.  38 U.S.C.A. § 3011(a) (West 2014); 38 C.F.R. §§ 21.1029(b); 21.1030(b), 21.1033, 21.7131(a)(2) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the Veteran's claim in this case, these provisions are not applicable to the claims decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Stegall Concerns

Given the determination that VA has approved the Real Estate Salesperson license examination in the state of Florida, the statement from the Veteran recalling when he took the Real Estate Salesperson test, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Analysis

The Veteran contends that his LAC fees for his Real Estate Salesperson license in the state of Florida should be reimbursed.  The AOJ has determined that the Real Estate Salesperson license examination is a VA approved test.  As such, the only issue that remains before the Board is whether he is entitled to reimbursement for the fees associated with this test.  

VA will pay educational assistance to an eligible veteran or service member while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2015).  VA will award educational assistance for the cost of a LAC test only when the claimant takes such test: (i) while the test is approved under 38 U.S.C. Chapter 36; (ii) while the veteran is eligible for educational assistance under this subpart; and; (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2) (2015).

Under 38 C.F.R. § 21.1029(b) , the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance: (1) if an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by Sec. 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim; (2) if a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim; (3) if a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.  38 C.F.R. § 21.1029(b). 

Concerning formal claims for educational assistance to pay for LAC testing fees, 38 C.F.R. § 21.1030(b) provides: 

(1) If the claim is the first claim for educational assistance administered by VA, the individual must file an application for educational assistance using a form the Secretary prescribes for that purpose and must include the information described in paragraphs (b)(2)(i) through (b)(2)(vi) of this section. 

(2) If the claim is the second or subsequent claim for educational assistance, the claim must include: 

(i) The name of the test; 

(ii) The name and address of the organization or entity issuing the license or certificate; 

(iii) The date the claimant took the test; 

(iv) The cost of the test; 

(v) A statement authorizing release of the claimant's test information to VA, such as: "I authorize release of my test information to VA;" and

(vi) Such other information as the Secretary may require. 

The Veteran filed his claim for reimbursement for his Real Estate Salesperson test on April 8, 2010.  The record shows that he took this test in either 2005 or 2007-more than one year prior to his application for reimbursement.  

By way of background, the Veteran filed an original claim for MGIB education benefits in May 2001.  In June 2001, VA sent the Veteran notice requesting that he submit proof of an honorable period of service within 30 days.  The Veteran did not submit the requested information, and his claim for entitlement to MGIB benefits was denied in July 2001.  

In May 2004, the Veteran received a DD-215 showing that he had a continuous honorable period of service from May 1993 to May 1998.  He did not apply for education benefits at that time.  

The Veteran indicated that he did not know that if he showed an honorable period of service, he may still be entitled to VA education benefits.  He filed a new claim for MGIB education benefits in November 2009.  The claim for LAC reimbursement was not received until April 8, 2010.  

In June 2015, the RO requested that the Veteran provide the actual date of his Real Estate Salesperson test.  It also indicated that according to State Approving Agency (SAA) records, even if his request for reimbursement was timely, he would only be reimbursed $45.50 for the test.  

In a response dated that same month, the Veteran indicated that he took his Real Estate Salesperson test as early as 2005 as he has held his license since then.  He specifically denied any LAC test after April 8, 2009-other than the Landscape Architecture test he took in 2010, for which he has already been reimbursed.  

Upon careful review of the evidence of record, the Board finds that the Veteran's application for LAC reimbursement for the Real Estate Salesperson test dated prior to April 8, 2009, is not warranted.  

The Veteran has not contended, nor does the evidence show that he applied for LAC reimbursement for his Real Estate Salesperson test prior to April 8, 2010.  He does not contend that he formally or informally applied for this reimbursement of these LAC fees prior to April 8, 2010.  According to the Veteran, the date of his test was either in 2005 or 2007.  

The Board is sympathetic to the Veteran's assertions that he did not know he was entitled to VA education benefits prior to 2009, but the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that he relied on erroneous information.  The Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).

In this case, the regulations are specific that the Veteran is not entitled to reimbursement of LAC fees if the request for reimbursement is not made within one year of the test/examination.  Here, the evidence shows that the request for reimbursement was received more than one year following the test-whether he took the test in 2005 or 2007.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which his claim for reimbursement of LAC fee for the Real Estate Salesperson examination can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to reimbursement of educational assistance benefits under the MGIB for LAC fees for Real Estate Sales Associate license in the state of Florida is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


